Citation Nr: 1114126	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  09-28 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left inguinal hernia.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel







INTRODUCTION

The Veteran had active service from December 1976 to December 1979 and from February 1982 to March 1986.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of November 2008 by the Department of Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO).

The Veteran requested a Travel Board hearing in connection with the current claim.  The hearing was scheduled for March 2011, but the Veteran's representative requested that same month that the Veteran's appeal be rated based on the evidence of record.  Therefore, the Board will process the Veteran's claim as though his request for a hearing in this case has been withdrawn.  See 38 C.F.R. § 20.704(d) (2010).  


FINDINGS OF FACT

1.  The Veteran's statement that he had a left inguinal hernia in service lacks credibility.

2.  A left inguinal hernia was not present during service, and any currently diagnosed left inguinal hernia is not shown to be related to any event, injury, or disease in service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left inguinal hernia are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his currently diagnosed left inguinal hernia is related to service.  In addition, the Veteran alleges that he was treated for a left inguinal hernia in service in 1978.  See July 2008 statement.  

Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2010). 

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 3.303(d).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and Department of Veterans Affairs regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

Service treatment records (STRs) associated with the claims file are completely negative for a diagnosis of or treatment for a left inguinal hernia during either period of active service.  In fact, the Veteran specifically denied ever having a hernia and the examination reports indicate that his abdomen and viscera are normal.  See examination reports and reports of medical history dated December 1976, May 1977, November 1980, February 1982, January 1985, and March 1986.  It is specifically noted that records dated after 1978 show that he denied then having or ever having had a hernia.  

The first pertinent post-service evidence of record is dated March 2006, nearly two decades after separation from service.  The Veteran presented to a VA medical facility at that time with subjective complaints of a left groin pain.  According to the Veteran, these symptoms began approximately 30 minutes before he sought care.  In particular, the Veteran stated that he stepped onto a curb and "a knot popped out."  The Veteran specifically denied having a history of hernias and also denied performing any heavy lifting, pulling, or pushing.  A physical examination showed evidence of a "plum size knot" in the left groin.  The Veteran was transferred to the emergency department for additional care.

A VA emergency department note indicated that the Veteran was walking approximately one hour ago when he felt a "rip" and bulge in the left suprapubic area.  He stated that he has "never had this before."  He was otherwise asymptomatic.  A physical examination revealed a large tennis ball-sized mass in the left inguinal area consistent with hernia.  The impression was inguinal hernia, easily reduced.  The Veteran was referred to the general surgery clinic.

The Veteran returned to VA in September 2007 and was admitted to the surgical service after reporting worsening inguinal hernia pain after carrying an object at work.  The hernia was not reducible and the Veteran was admitted for hernia repair surgery.  A computed tomography (CT) scan of the Veteran's abdomen was interpreted to show evidence of a large left inguinal hernia.  The Veteran subsequently underwent hernia repair surgery at that time, but his recovery from this procedure was complicated by a scrotal hematoma.

The Veteran sought additional VA care in June 2008 after experiencing a recurrence of the left inguinal hernia.  The Veteran's past medical history was significant for a September 2007 hernia repair procedure.  The Veteran reported being symptom-free following the procedure until experiencing a worsening inguinal bulge over the last two to three weeks.  A physical examination revealed that the Veteran had a recurrence of an incarcerated left inguinal hernia.  A left hernia reduction and repair procedure was performed at that time.  A VA follow-up treatment note dated July 2008 found the Veteran with subjective complaints of left testicle and groin pain.  The impression was status-post left incarcerated inguinal hernia repair.

The Veteran presented to VA's primary care clinic in September 2008 for the purpose of establishing care.  His past medical history was significant for an incarcerated left inguinal hernia, status-post surgical repair in September 2007 (with revision in June 2008).  It was noted that the Veteran's recovery from these procedures was complicated by a scrotal hematoma and urine retention.  No evidence of a left inguinal hernia was found on physical examination.  The impression was hernia, cleared by surgery.

Given the evidence of record, the Board finds that the preponderance of the evidence is against service connection for a left inguinal hernia in this case.  Preliminarily, the Veteran has alleged that he was treated for a left inguinal hernia in service in 1978.  According to the Veteran, the alleged treatment for a left inguinal hernia occurred during his first period of active service.  However, STRs associated with the claims file for either period of service are completely negative for a diagnosis of or treatment for a left inguinal hernia.  As noted above, the Veteran also specifically denied ever having a hernia on more than one occasion while in service.  See examination reports dated December 1976, May 1977, November 1980, February 1982, January 1985, and March 1986.

On the contrary, the first evidence of a diagnosis of and treatment for a left inguinal hernia is dated March 2006, nearly two decades after discharge from service.  A careful review of VA records generated at that time indicated that the Veteran injured himself while stepping on a curb.  He sought care approximately 30 minutes later and was diagnosed as having a left inguinal hernia.  At that time, he stated that he had "never had this before."  In this regard, the United States Court of Appeals for the Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the lapse of nearly two decades between service and the first evidence of a left inguinal hernia is evidence against the Veteran's claim. 

The Veteran asserts that he was treated for a left inguinal hernia in service.  The Board is also aware that the Veteran had training as a hospital corpsman during his second period of active service (i.e., February 1982 to March 1986).  See DD Form 214.  

Of significance, the evidentiary requirements and burdens for establishing service connection are the same for all veterans, regardless of whether a veteran has had medical training or not.  Simply being a veteran with medical training does not alone warrant an automatic grant of service connection.  

While the Veteran is competent to report that he had a hernia in service, the Board finds that the medical evidence of record refutes the Veteran's contentions regarding treatment for a left inguinal hernia in service.  Specifically, the Board finds the statements filed by the Veteran in connection with his claim for service connection not to be credible.  Instead, the Board finds the information contained in the Veteran's STRs regarding the lack of a left inguinal hernia to be probative since the STRs were generated contemporaneously to the period of time in question and were based on several interviews with and physical examinations of the Veteran at that time.  The Veteran specifically denied in multiple medical history forms that he had or ever had a hernia and his abdomen and viscera were repeatedly assessed as normal.  

The Board also finds that the first pertinent evidence of record showing a diagnosis of and treatment for a left inguinal hernia was dated March 2006, nearly two decades after discharge from service.  See Maxson, 230 F.3d at 1333.  At that time, the Veteran reported that he had a hernia that had just occurred and that he had not had that before.  The Board finds this statement, which was made in connection with medical treatment, credible.  The Veteran sought treatment and it was to his benefit to provide accurate information concerning the onset and prior history, if any, of the condition.  The statements he made in connection with his claim for compensation benefits are not entitled to that same finding of credibility in light of the Board's findings with respect to the credibility of the service treatment records and the statement made by the Veteran in connection with VA treatment.  

As an alternative to establishing the second and third prong in Hickson, the Veteran may show a continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96.  The evidence of record does not establish continuity of symptomatology in this case in light of the finding that the Veteran's statements concerning a hernia in service are not credible.  

As previously stated, entitlement to direct service connection requires a finding that there is a current disability that has a relationship to an in-service injury or disease. In this case, there is competent medical evidence showing a diagnosis of a left inguinal hernia, but the preponderance of the evidence is against finding that there is a nexus between this disability, which first manifested many years after discharge from service, and the Veteran's periods of active service.  Accordingly, the Board concludes that the Veteran's service connection claim for a left inguinal hernia is not warranted under any theory of causation, and therefore, it must be denied.

The Board has considered the benefit-of-the-doubt doctrine in reaching these conclusions.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

The VCAA duty to notify was satisfied by way of a letter dated August 2008 that fully addressed the notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the service connection claim for a left inguinal hernia on a direct and presumptive basis, and of the Veteran's and VA's respective duties for obtaining evidence.  He was provided with notice pursuant to the Court's decision in Dingess of the type of evidence necessary to establish a disability rating and an effective date for the disability on appeal.  

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  In this regard, the Veteran alleged in July 2009 that VA failed to obtain all of his "medical records."  In August 2009 in response to this allegation, VA requested that the Veteran clarify which records were not received.  In addition, the Veteran was encouraged to complete and submit the enclosed authorization form to allow VA to obtain any outstanding records on his behalf.  In October 2009, the Veteran submitted a letter to VA in which he stated that he was incarcerated.  He identified outstanding records pertaining to "The Marshall Island."

However, the Veteran provided no additional information pertaining to the alleged outstanding records and he did not indicate whether the claimed outstanding records pertaining to "The Marshall Island" were service treatment records, VA treatment records, and/or private treatment records.  The Veteran also did not authorize VA to obtain any records on his behalf.  The Board notes that STRs associated with the claims file revealed that the Veteran was exposed to ionizing radiation in service at the Enewetak Atoll, a part of the Marshall Islands.  These records were associated with the claims file at the time of the initial denial of the Veteran's service connection claim for a left inguinal hernia by the AOJ and these records contained no references to a diagnosis of or treatment for a left inguinal hernia.  Absent additional information from the Veteran, the Board finds no obligation to undertake further evidentiary development related to the claimed outstanding records.

The Veteran was not afforded a VA examination in connection with the current service connection claim for a left inguinal hernia and the evidence of record is such that the duty to obtain a medical examination was not triggered in this case.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  As noted above, the Veteran's July 2008 statement that he was treated in service for a left inguinal hernia was found to be not credible based on the evidence of record.  This evidence also included specific in-service denials by the Veteran on more than one occasion that he ever had a hernia.  On the contrary, the first pertinent post-service evidence of a left inguinal hernia is dated March 2006, nearly two decades after discharge from service.  This disability resulted after the Veteran stepped on a curb.  See March 2006 VA treatment and surgical records.  As a result, the Board further finds that the medical evidence of record is not insufficient.  Accordingly, there is no requirement to obtain a VA examination in this case.  See McLendon, 20 Vet. App. at 81; Wells v. Principi, 326 F.3d 1381, 1383 (Fed. Cir. 2003) (noting that VA's duty to assist a veteran in developing his disability claim did not include a duty to provide a medical examination and opinion absent a showing by a veteran of a causal connection between his disability and his military service).  

In light of the foregoing, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Service connection for a left inguinal hernia is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


